DETAILED ACTION
                                                                                                                                                                                                       
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions.

Election/Restrictions
2.	Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-12, drawn to a method and system for determining an output from a motion sensor.	
Group II, claims 13-18, drawn to a method for determining an output from a motion sensor.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Group I drawn solely to method/system comprising receiving, by a signal processor, an output signal from the motion sensor, where 5the output signal exhibits a known resonant frequency; and sampling, by the signal processor, the output signal at a sampling frequency, where the sampling frequency is less than or equal to the known resonant frequency and sample time for each sample is chosen randomly, as claimed therein which is not present in the invention of Group II; while Group II drawn solely to a method comprising receiving, by a signal processor, an output signal from the motion sensor, where the output signal exhibits a known resonant frequency; and 30sampling, by the signal processor, the output signal at a frequency twice the known resonant frequency, where every other sample is taken at 180 degrees phase delay with respect to the known resonant frequency and forms a sample pair, as claimed therein which is not present in the invention of Group I. 
Therefore, Group I and Group II are technologically distinct from each other, and there is nothing of record to show them to be obvious variants.
In accordance with MPEP 812.01, as revised July 1996, because of the complexity of issues involved in the aforementioned two distinct inventions, no telephone call was made to the Applicant to receive an election.

Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIUQIN SUN whose telephone number is (571)272-2280.  The examiner can normally be reached on 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/X.S/Examiner, Art Unit 2862           

/TOAN M LE/Primary Examiner, Art Unit 2864